EXHIBIT 10.1
 
SERVICES AGREEMENT


This Services Agreement (this “Agreement”) is made and entered into as of this
7th day of June, 2012, by and between GT Beverage Company, Inc., a Delaware
corporation (the “Company”), and BAZI International, Inc., a Nevada corporation
(“Bazi”).  The Company and Bazi may be referred to individually herein as a
“Party” and collectively as the “Parties”.


WITNESSETH:


WHEREAS, the Company and Bazi are parties to that certain Merger Agreement of
even date herewith (the “Merger Agreement,” together with this Agreement, the
“Transaction Documents”);


WHEREAS, it is the intent of Bazi and the Company that Bazi shall provide the
Company with certain personnel, expertise, and experience in order to develop
the Company’s business;
 
 
WHEREAS, in connection with the transactions and activities contemplated by the
Transaction Documents, the Company desires to engage Bazi to provide certain
services to the Company, as further described in Section 1 below; and


WHEREAS, Bazi is agreeable to providing such services pursuant to the terms
hereof.


NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein and in the Transaction Documents, the Parties hereto
agree as follows:


1.           Services


1.1           When requested by the Company, Bazi shall provide or cause to be
provided the services set forth on Exhibit A attached hereto, or as otherwise
agreed in writing by Bazi and the Company, subject to the terms and conditions
of this Agreement (the “Services”).  Bazi will provide the Services to the
Company, subject to the terms and conditions of this Agreement.  These Services
will be provided in a good and workmanlike manner, in accordance with standard
practices of similar providers of such services to similarly situated companies
engaged in the non-alcoholic beverage industry.
 
1.2           Bazi agrees to provide the personnel and systems necessary to
perform the Services.  The Company has the right to discontinue any Service at
any time.  Except for the retention of outside vendors for services not
exceeding $5,000 or as may be necessary in response to any emergency arising in
regard to any part of the Services, Bazi may engage or contract for, or cause to
be engaged or contracted for, on behalf of the Company, the goods and services
of third-party subcontractors, suppliers, vendors and other providers to perform
the Services or any part of the Services only with the prior written consent of
the Company.


1.3           Subject to Section 4.2, the Company shall have the sole and
exclusive right to designate any and all employees of Bazi that will perform the
Services on the Company’s behalf (the “Key Employees”) as long as such Key
Employees remain employed by the Company.  Any changes to the Key Employees may
be made in writing or verbally, and in either event shall be immediately enacted
by Bazi, except to the extent otherwise directed by the Company.


1.4           Any amendment, supplement, variation, alteration or modification
to any Services on Exhibit A, or any amendment thereto, plan of action or work
order must be made in writing and signed by an authorized representative or
agent of each of the Parties.


1.5           Bazi shall not intermingle data or systems of the Company with
data or systems of Bazi without the prior written consent of the
Company.  Without the express written consent of the Company otherwise, only
those Bazi employees whose access to the Company’s data or systems maintained
with Bazi is reasonably necessary in order to provide the Services shall have
access to the same; provided, such Bazi employees shall be bound by the
confidentiality provisions of Section 8 below.


 
-1-

--------------------------------------------------------------------------------

 

1.6           Bazi shall designate in writing a representative (the “Bazi
Representative”) who shall have the authority to act on Bazi’s behalf in
connection with the performance of the Services, to enforce the provisions of
this Agreement and to serve as the primary contact for communications between
the Company and Bazi concerning the performance of the Services.  Before any
limitation placed by Bazi on the authority of the Bazi Representative may be
effective, such limitation shall first be disclosed to the Company in writing,
and if not so disclosed, shall not have any effect.


2.           Performance Obligations
 
2.1           During such time as Bazi is rendering Services hereunder, those
Bazi employees who are engaged in the performance of such Services shall,
subject to Section 4.2 and subject to any such employee’s right to terminate his
or her employment and Bazi’s right to terminate such employee, remain employees
of Bazi or its affiliates and continue to be paid by and to enjoy the benefits
to which they are entitled as employees of Bazi.  Employees of Bazi or its
affiliates when on the property of the Company will conform to the rules and
regulations of the Company concerning safety, health and security.  Bazi shall
indemnify the Company from any and all claims of Bazi employees against the
Company with respect to Worker’s Compensation or other employment laws.
 
2.2           The Company agrees to make appropriate personnel available to
answer any questions that Bazi may have in relation to Bazi’s Services under
this Agreement and to provide such additional information as Bazi may reasonably
require to perform the requested Services.
 
3.           Compensation


3.1           In consideration of the performance of the Services, the Company
shall pay Bazi a monthly fee (the “Monthly Fee”), as set forth on Exhibit A.  On
the first and sixteenth business day of each month, the Company shall pay one
half of the Monthly Fee for the preceding period.  The Monthly Fee shall be
prorated for any partial periods.
 
3.2           Bazi shall maintain adequate accounting records, which in
reasonable detail fairly reflect the Services contemplated hereunder, and shall
maintain a system of internal controls, sufficient to provide reasonable
assurances that the Services are provided in accordance with this Agreement.
 
3.3           All related books and accounts of Bazi applicable to the
performance of the Services hereunder shall at all reasonable times be open to
inspection by auditors for the Company during the term of this Agreement and for
an additional period of twenty-four months after the date of termination of this
Agreement.
 
4.           Independent Contractor Status


4.1           Bazi and all affiliates and employees of either Bazi or any of its
affiliates providing Services hereunder shall be engaged in a capacity as an
independent contractor, with full control over the manner and method of
performance of the Services, subject to the work authorizations of, and
consultations with, the Company.


4.2           Bazi shall retain the absolute right to reassign, discipline or
dismiss any Bazi employee or the employee of any affiliate or third party
engaged by Bazi and the Company shall not purport to exercise any such right,
provided that at any time the Company may require Bazi to cause an employee to
cease to provide Services to the Company and leave any premises owned or
occupied by the Company if the Company in its sole discretion so
requests.  Further provided, that if Bazi wishes to reassign or dismiss a Key
Employee, Bazi will first consult with the Company.
 
4.3           Bazi is not, and may not represent itself as an agent of the
Company.  The Company and Bazi understand and agree that Bazi’s relationship to
the Company under this Agreement is strictly a contractual arrangement on the
terms and conditions set forth in this Agreement, and each of the Company and
Bazi hereby waives any and all rights that it may otherwise have under
applicable law or legal precedents to make any claims or take any action against
each other or their respective affiliates, officers, directors, members, agents
or representatives based on any theory of agency, fiduciary duty or other
special standard of care.  Neither Bazi, nor any affiliate thereof, may use any
information with respect to the Company or its assets, gained in the course of
providing Services, including any Company data or systems, to pursue or create
other business ventures in competition with, or independent of, the Company.

 
-2-

--------------------------------------------------------------------------------

 

5.           Indemnity and Limitation on Damages


5.1           TO THE FULLEST EXTENT ALLOWED BY LAW BAZI SHALL FULLY INDEMNIFY
AND DEFEND THE COMPANY, ITS AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES,
PARTNERS, EQUITY HOLDERS, REPRESENTATIVES, ADVISORS AND AGENTS FROM AND AGAINST
ANY AND ALL DAMAGES DIRECTLY OR INDIRECTLY RELATED TO THIS AGREEMENT, INCLUDING
THE NEGLIGENCE OR MISCONDUCT OF BAZI, ITS EMPLOYEES, AGENTS OR REPRESENTATIVES
IN THE PERFORMANCE OF THE SERVICES AND ANY ACTION BROUGHT BY BAZI’S SHAREHOLDERS
RELATED TO BAZI’S OR ITS EMPLOYEES, AGENTS, OR REPRESENTATIVES PERFORMANCE OF
THE SERVICES UNDER THIS AGREEMENT.  THIS INDEMNIFICATION IS EXPRESSLY INTENDED
TO APPLY NOTWITHSTANDING THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT,
ACTIVE OR PASSIVE) OR STRICT LIABILITY OF ANY INDEMNIFIED PERSONS OR WHETHER
DAMAGES ARE ASSERTED IN CONTRACT OR TORT, UNDER FEDERAL, STATE OR FOREIGN
STATUTE OR OTHERWISE.


5.2           TO THE FULLEST EXTENT ALLOWED BY LAW, NO PARTY NOR ANY OF ITS
RELATED PARTIES SHALL BE LIABLE UNDER THIS AGREEMENT OR OTHERWISE FOR ANY
EXEMPLARY, SPECIAL, PUNITIVE, INDIRECT, REMOTE, SPECULATIVE OR CONSEQUENTIAL
DAMAGES, WHETHER IN TORT (INCLUDING NEGLIGENCE OR GROSS NEGLIGENCE), STRICT
LIABILITY, BY CONTRACT OR STATUTE, EXCEPT TO THE EXTENT ANY INDEMNIFIED PARTY
SUFFERS SUCH DAMAGES TO AN UNAFFILIATED THIRD PARTY IN CONNECTION WITH A THIRD
PARTY CLAIM, IN WHICH CASE SUCH DAMAGES SHALL BE RECOVERABLE (TO THE EXTENT
RECOVERABLE UNDER THIS AGREEMENT WITHOUT GIVING EFFECT TO THIS SECTION 5.2).

 
6.           Term and Termination


6.1           This Agreement shall be effective as of the date hereof and shall
continue in effect unless terminated (i) by the Company with at least 15 days
prior written notice to Bazi, (ii) by the consummation of the merger
contemplated by the Merger Agreement or, at the written election of the Company,
termination thereof, or (iii) as otherwise agreed by the Parties


6.2           In the event of a termination of this Agreement, (i) Bazi shall be
entitled to all outstanding amounts due from the Company for Services provided
under this Agreement up to the date of termination; (ii) Bazi shall provide all
records relating to the Services provided to the Company; and (iii) each Party
shall return all materials, documents, information and records, whether in hard
copy or electronic form, to the other Party and each Party will cooperate with
the other Party to separate any shared systems or computer software or programs
necessary or convenient to the other Party related to the Services provided
hereunder.  To the extent either Party has records, documents, information or
other materials that are duplicates of such items already in possession of the
other Party, then in lieu of returning such items, such party may confirm
destruction of such duplicate items.


6.3           Section 5 and Section 8 shall survive any termination of this
Agreement.


7.           Assignment


Neither this Agreement nor any of the rights, benefits or obligations hereunder
may be assigned or delegated (whether by operation of law or otherwise) without
the prior written consent of the other Party, which consent shall not be
unreasonably withheld; provided, however that the foregoing shall in no way
restrict the performance of a Service by a subsidiary or a third party as
otherwise allowed or consented to hereunder.


 
-3-

--------------------------------------------------------------------------------

 

8.           Confidentiality


The Parties shall hold, and shall cause their employees, agents, affiliates and
any other related parties to hold, in strict confidence, unless compelled to
disclose by judicial or administrative process, or, in the opinion of counsel,
by other requirements of law, Confidential Information (as defined below) of the
other Party or with respect to this Agreement and shall not release or disclose
such information to any other person.  For purposes hereof, “Confidential
Information” shall mean all information concerning the Company or Bazi, or this
Agreement wherever obtained except information (i) generally available to the
public other than as a result of a disclosure by the Party receiving such
information; (ii) available to the Party receiving such information on a
non-confidential basis prior to disclosure; or (iii) available to the Party
receiving such information on a non-confidential basis from a source other than
the other Party not, as the case may be, prohibited from transmitting the
information by a contractual, legal or fiduciary obligation.  The provisions of
this Section 8 are in addition to the confidentiality provisions of that certain
letter of intent, dated on or about February 17, 2012, between the Parties (the
“LOI”).


9.           Miscellaneous


9.1           This Agreement, including the Exhibit attached hereto, constitutes
the entire agreement between the Parties with respect to the subject matter
herein and supersedes any and all prior or contemporaneous understandings,
negotiations or agreements between the Parties and shall be binding upon and
inure to the benefit of the Parties hereto and their respective legal
representatives and permitted successors and assigns.  Provided, however, that
this Agreement shall in no way supersede the Merger Agreement or, as provided in
the Merger Agreement, the LOI.


9.2           Any amendment, supplement, variation, alteration or modification
to this Agreement must be made in writing and duly executed by an authorized
representative of each of the Parties.


9.3           If any provision of this Agreement is held invalid or
unenforceable, all other provisions will not be affected.


9.4           This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and all such counterparts shall be deemed to
constitute one and the same instrument.


9.5           This Agreement shall be governed and controlled as to its
validity, enforcement, interpretation, construction, effect and in all other
respects by the laws of the State of California (without regard to the conflicts
of laws provisions thereof) applicable to contracts made in that state.


9.6           Except as otherwise provided in this Agreement, whenever it is
provided in this Agreement that any notice, demand, request, consent, approval,
declaration or other communication shall or may be given to or served upon one
of the Parties by the other Party, or whenever either Party desires to give or
serve upon the other Party any communication with respect to this Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and either shall be delivered in person with
receipt acknowledged or sent by registered or certified-mail, return receipt
requested, postage prepaid, or by overnight mail or courier, or delivery service
or by facsimile and confirmed by facsimile answer back, addressed as follows:


 
If to the Company:



 
GT Beverage Company, Inc.

 
1 Technology Drive, Ste. C515

 
Irvine, California 92618
Attention:  Dan Kerker





 
With a copy to (which shall not constitute notice):



 
J. Josh Clayton

 
1111 Louisiana Street, 44th Floor

 
Houston, Texas 77002

 
 
-4-

--------------------------------------------------------------------------------

 

 
If to Bazi, to:



 
Bazi International, Inc.

 
1730 Blake Street, Ste. 305

 
Denver, Colorado  80202
Attention:  Debbie Wildrick





or at such other address as may be substituted by written notice given as in
this Section 10.6.  The furnishing of any notice required under this Agreement
may be waived in writing by the Party entitled to receive such notice.  Every
notice, demand, request, consent, approval, declaration or other communication
under this Agreement shall be deemed to have been duly given or served on
(i) the date on which personally delivered, with receipt acknowledged, (ii) the
date on which sent by facsimile and confirmed by answer back, (iii) the next
business day if delivered by overnight or express mail, courier or delivery
service, or (iv) three business days after the same shall have been deposited in
the United States mail, as the case may be.
 
9.7           The waiver by any Party hereto of a breach of any provision of
this Agreement, shall not operate or be construed as a waiver of any subsequent
breach.  The failure of any Party to require performance of any provision of
this Agreement shall not affect any Party’s right to full performance thereof at
any time thereafter.
 
[Signature Page to Follow]

 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date first above written.




GT BEVERAGE COMPANY, INC.




By:           /s/ Dan
Kerker                                                                
Name: Dan Kerker
Title:           Chief Financial Officer


BAZI INTERNATIONAL, INC.




By:           /s/ Deborah K.
Wildrick                                                                
Name: Deborah K. Wildrick
Title:           Chief Executive Officer


 
 
-6-

--------------------------------------------------------------------------------

 

EXHIBIT A


Services
The Services shall include the executive management of the Company, including
management of sales, marketing, and operations, and the direction of appropriate
team members, business planning and decisions, and supplier relationships
associated with those roles.  The Services shall also include management of
responsibilities related to the Company’s licensing partners, including Disney
and Marvel, and any other task and/or responsibilities as specified and directed
by the Company.




Monthly Fee
The Monthly Fee shall include the following:


1.  
A monthly services fee of $21,510 paid from the Company to Bazi, for each month
the Company designates the following as Key Employees of Bazi:



Debbie Wildrick - $11,760
Kevin Sherman - $9,750


Such amounts shall be subject to proration and/or reduction in the event the
Company does not continue to utilize any or all such Key Employees during the
term of this Agreement.
 
2.  
Any customary fees related to Bazi’s required securities filings in the ordinary
course of business consistent with past practice pending the consummation of the
merger contemplated by the Merger Agreement and prior to the termination hereof
that the Company has previously approved in writing.